OPINION
MATTHEWS, Justice.
J.D.S. and another juvenile were charged with robbing a convenience store and murdering its clerk. The state filed a petition under AS 47.10.060 seeking a waiver of juvenile jurisdiction so that J.D.S. could be prosecuted as an adult. Following a six day hearing, the trial court concluded that J.D.S. was amenable to treatment as a *1279child and therefore declined to waive juvenile jurisdiction. On appeal, the court of appeals affirmed. We granted the state’s petition for hearing and reverse.
AS 47.10.060(a) provides that the superi- or court shall waive juvenile jurisdiction:
If the court finds at a hearing on a petition that there is probable cause for believing that a minor is delinquent and finds that the minor is not amenable to treatment under this chapter, it shall order the case closed. After a case is closed under this subsection, the minor may be prosecuted as an adult.
Subsection (d) defines the phrase “not amenable to treatment”:
A minor is unamenable to treatment under this chapter if the minor probably cannot be rehabilitated by treatment under this chapter before reaching 20 years of age. In determining whether a minor is unamenable to treatment, the court may consider the seriousness of the offense the minor is alleged to have committed, the minor’s history of delinquency, the probable cause of the minor’s delinquent behavior, and the facilities available to the division of youth and adult authority for treating the minor.
The trial court found that J.D.S. probably could not be rehabilitated by treatment as a juvenile before reaching twenty years of age.1 The court stated, “[t]he chance that [J.D.S.] will be rehabilitated by age 20 is not good,” describing the outlook for treatment by age 20 as “dismal.” Despite this, the court declined to order a waiver of juvenile jurisdiction. It perceived that J.D. S.’s chances of being rehabilitated if treated as an adult were even less favorable.
In basing its decision on this comparison, the court committed an error of law. The statute requires that the court determine whether or not a minor probably can be rehabilitated by treatment as a juvenile before reaching the age of twenty. The facilities available to treat minors are relevant to making that determination. However, whether rehabilitation will be accomplished if juvenile jurisdiction is waived is not relevant to that determination. The statute does not authorize a finding of amenability to treatment on the basis that rehabilitation will probably not occur if the minor is prosecuted as an adult.
The judgment of the court of appeals is REVERSED and the court of appeals is directed to REMAND the case to the superior court for entry of an order waiving juvenile jurisdiction.

. The triad court’s Memorandum of Decision Denying Waiver is set forth in the appendix.